PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/542,991
Filing Date: 12 Jul 2017
Appellant(s): Fischer et al.



__________________
Faustino Lichauco
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 08/11/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A.  Claim(s) 15, 17, 34-40, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2013 105 428 A1 to Jöhren et al. (hereinafter Jöhren; see the patent translate powered by EPO and Google attached).
B.  Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2013 105 428 A1 to Jöhren et al. (hereinafter Jöhren; see the patent translate powered by EPO and Google attached).  
C.  Claims 29 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jöhren in view of Watsky (4,116,253).  
D.  Claims 40 and 41 are rejected under 35 USC 112, first paragraph, for the reasons set forth in the objection to the specification.


NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
None.
(2) Response to Argument
A:  § 102 REJECTIONS BASED ON JöHREN
 	CLAIM 15
	Appellant argues “the cited art discloses bonds arranged on both lower and upper halves” on page 6 of the brief is noted.  This is incorrect because Jöhren discloses the intergroup bonds (3) are arranged “at its … Abdominal and bottom” [0041] and as indicates in the final Office Action that the intergroup bonds are arranged above the stomach/belly/abdominal are considered as the intergroup bonds on the upper halves of the containers and the intergroup bonds are arranged at the stomach/belly/abdominal and below the stomach/belly/abdominal are considered as the intergroup bonds on the lower halves of the containers.  Since Jöhren discloses the intergroup bonds are arranged at the stomach/belly/abdominal and bottom (bottom is considered as below the stomach/belly/abdominal) which are considered as only on the lower halves of the containers as claimed (see Fig. 2 below).
	Appellant argues “The examiner has already agreed that the Jöhren’s containers do, in fact, have bonds on both upper and lower halves” on page 7 of the brief is noted.  This is incorrect because the Examiner indicates that Jöhren discloses the intergroup bonds can be arranged either above the stomach/belly/abdominal and bottom, or at the stomach/belly/abdominal and bottom ([0022], [0030], [0040]-[0041]; see the final Office Action).  The claims are rejected based on the teaching of Jöhren discloses the intergroup bonds are arranged at the stomach/belly/abdominal and bottom which are considered equivalent to only on lower halves of the containers as claimed.
	Appellant argues “the examiner’s interpretation of only on lower halves is inconsistent with its ordinary meaning” or the term “only” in the brief is noted.  This is not persuasive 
Appellant indicates “According to the examiner, the limitation of “said intergroup bonds” being “arranged only on lower halves of said containers” reads on Jöhren’s figure 2 …” on page 7 of the brief is noted.  This is incorrect because there is no such statement made by the Examiner.  As per the final Office Action, the Examiner indicates that the intergroup bonds are arranged at the stomach/belly/abdominal and bottom ([0022], [0030], [0040]-[0041]) are considered equivalent to only on the lower halves of the containers as claimed.  The Fig. 2 as shown in the final Office Action to indicate which are the first container group, the second container group, the intragroup bonds, and the intergroup bonds and nothing more.  However, Fig. 2 as shown in this Examiner’s Answer further includes the midlines and the stomach/belly/abdominal region.

    PNG
    media_image2.png
    714
    1014
    media_image2.png
    Greyscale

CLAIM 17
	Appellant’s arguments with respect to claim 17 which requires that intragroup bonds be stronger than intergroup bonds on pages 9-11 of the brief are noted.  They are not persuasive because according to Jöhren in paragraphs [0044] and [0051] that each of the intragroup bonds (3’) are arranged on the two upper containers and the two lower containers (2; [0051] & Fig. 3A below) comprises an intragroup binding strength, each of the intergroup bonds (3”) comprises an intergroup binding strength, and the intragroup binding strength exceeds the intergroup binding strength [0051].  The upper containers (2) as shown Fig. 3A below are similar to the second container group as shown in Fig. 2 above and the lower containers (2) as shown Fig. 3A below are similar to the first container group as shown in Fig. 2 above.  Therefore, each of the intragroup binding strength in the first and second container groups exceeds the intergroup binding strength between the first and second container groups as taught by Jöhren in Fig. 3A [0051].
                             
    PNG
    media_image3.png
    457
    391
    media_image3.png
    Greyscale

CLAIM 36
	Appellant’s argument with respect to claim 36 which requires that “arranging said intergroup bonds only on said lower halves destabilizes said container pack” on page 11 of the brief is noted.  It appears that the container pack of Jöhren is destabilized since the intergroup bonds are arranged only in the lower halves of the containers and Jöhren further discloses the ends of the carrying handle (4) attached to the top portion of the upper halves of the containers in the container pack in order to balance the container pack to facilitate carrying the container pack.
CLAIM 37
	Appellant’s argument with respect to claim 37 such as “The cited text does not refer to lever arms” on page 12 of the brief is noted.  This is not persuasive because Jöhren discloses “one may work in the abdominal region with high adhesive forces, whereas the bottom region of the respective container is rather weak in terms of the adhesive forces observed there.  As a result, the container in question can be easily detached from the bottom of the container…” [0030] which indicates that each of the intergroup bonds between two containers of the first and second container groups comprises a high adhesive force at the abdominal and a weaker adhesive force in the bottom.  Each intergroup bond at the abdominal is considered equivalent to a lever arm as claimed because a container from one of the first and second container groups can be easily detached from other container from the other of the first and second container groups by pulling the bottom of the container apart from the other container and vice versa because the intergroup bond at the abdominal formed the lever arm.
CLAIM 38
Appellant’s argument with respect to claim 38 with respect to the phrase “consist of” on page 12 of the brief is noted.  This is not persuasive because as indicates in claim 15 above that 
CLAIM 39
Appellant’s argument with respect to claim 38 on page 12 of the brief is noted.  The argument is not persuasive because as indicates in claim 15 above that Jöhren discloses the intergroup bonds are arranged at the stomach/belly/abdominal and bottom (bottom is considered as below the stomach/belly/abdominal) which are considered as only on the lower halves of the containers.  Since the intergroup bonds are arranged only on the lower halves of the container which are considered equivalent to “consist of a first set of intergroup bonds and a second set of intergroup bonds, … wherein said second set is an empty set” as claimed.
CLAIM 42
Appellant’s argument with respect to claim 42 on pages 12-13 of the brief is noted.  The argument is not persuasive because as indicates in the final Office Action that Jöhren discloses the carrying handle (4) attached to the upper halves of the middle containers from the first and second container groups of the container pack to stabilize the container pack since the intergroup bonds are arranged only on the lower halves of the containers in the container pack (see claim 15 above) because if the ends of the carrying handle (4) attached to the end-position containers in the container pack then the container pack is not stabilized for carrying.


B:  § 103 REJECTIONS BASED ON JöHREN
 	CLAIM 27
Appellant’s arguments with respect to claim 27 on pages 13-14 of the brief which recites “said intergroup bonds are smaller than said intragroup bonds” are noted.  They are not persuasive because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container pack of Jöhren so the container pack is constructed with each of the intergroup bonds is smaller than each of the intragroup bonds since each of the intragroup bonds is stronger than each of the intergroup bonds as indicates in claim 17 above to provide more convenience for removing each container from the container pack since a weaker bond with a smaller size which indicates where the container should be pulled apart to remove the container from the container pack as taught by Jöhren (see [0030]).
(a typographical error was made by the Examiner in the final Office Action, on page 7 at the end of the first paragraph, it should be --for removing each container from the container pack-- instead of “for producing the container pack”).
	Appellant indicates “The examiner proposes that it would have been obvious to make the intragroup bonds smaller because then the intragroup bonds would be weaker, thus ensuring that …” on page 13 of the brief is noted.  This is incorrect because there is no such statement made by the Examiner in the final Office Action.
	CLAIM 28
	Appellant’s arguments with respect to claim 28 on page 14 of the brief is noted.  They are not persuasive because as indicates in the final Office Action that the intergroup bonds and the intragroup bonds are arranged at the stomach/belly/abdominal and bottom are considered as on 

C:  § 103 REJECTIONS BASED ON JöHREN AND WATSKY
 	CLAIM 29
	Appellant argues with respect to claim 29 such as “… the examiner has construed “container pack” as reading on all hand-carried articles” and “… would have been regarded as equivalent to a handbag” on page 15 of the brief are noted.  They are not persuasive because Jöhren discloses a carrying handle for a hand-carried article such as the container pack [0003], and Watsky shows a carrying handle for a hand-carried article such as a handbag, pocketbook or the like (abstract).  The carrying handle of Watsky is capable to be used in the hand-carried article of Jöhren.  Therefore, there does not appear to be anything unobvious about using the teaching of Watsky to modify the carrying handle of Jöhren so the carrying handle is constructed so the carrying handle can be lengthened to facilitate carrying and/or to accommodate different sizes of hands.  The carrying handle of Jöhren as modified is capable to form a sling or fold or roll and span the container pack when pulled on by a consumer.

	Appellant further argues “The claim further requires that “said carrying handle is folded or rolled”” and “spans said container pack when pulled on” on page 16 of the brief are noted.  They are not persuasive because the carrying handle of Jöhren as modified is capable to be folded or rolled and spans the container pack when pulled on by the consumer to reduce the space during storage and/or transport.
	Appellant further argues with respect to claim 29 on page 17 of the brief such as “The examiner alleges that it would have been obvious to provide a loop as claimed …” is noted, but this is not persuasive because there is no such statement by the Examiner with respect to claim 29 since claim 29 does not require a loop.
	CLAIM 33
	Appellant’s arguments with respect to claim 33 on pages 18-19 of the brief are noted.  They are not persuasive because claim 33 is rejected based on Jöhren only and the carrying handle of Watsky is not relied upon (see the final Office Action).  It appears that the carrying handle of Jöhren formed from a strip of plastic.  However, if Jöhren fails to show the carrying handle formed from a strip of plastic which is old and conventional in the container pack, it would have been obvious to one having ordinary skill in the art before the effective filing date of 

D:  § 112(a) REJECTIONS 
 	CLAIM 40
	Appellant’s argument with respect to claim 40 on page 19 of the brief such as “The ordinary artisan would have understood that one cannot carry out this step without having applied adhesive “to at least four of said containers” …” is noted.  This is not persuasive because claim 40 recites “… a container pack comprising six containers, … applying adhesive to at least four of said containers,”.  The phrase “applying adhesive to at least four of said containers” is broadly interpreted as applying adhesive to four of the containers which is not supported by the specification and drawings as originally filed because the specification as originally filed does not provide support for a container pack comprising six containers and applying adhesive to four of the containers as claimed.  Therefore, the specification is objected to under 37 CFR 1.71, as the specification, as originally filed, does not provide support for the new matter as now claimed.




Respectfully submitted,
/LUAN K BUI/
Primary Examiner, Art Unit 3736


Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        
/MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.